Allowance
This action is responsive to the following communication: Amendment filed on 5/27/2021.  
The Amendment filed on 5/27/2021 is entered. 
Claims 1-26 are pending.  
Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 18 and 20 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fail to clearly teach or fairly suggest the combination of the following limitations:

the interactive content is obtained for a program that is configured to treat a health condition, the program comprising multiple segments including segments that respectively include content for digital interventions for different phases of treatment of the health condition, wherein the multiple segments are configured to be used in a sequence with each segment being used to provide interactions with the user … a different time period in a sequence of multiple time periods, each of the multiple segments having a corresponding set of rules for generating personalized interactions with the user during the time period corresponding to the segment, wherein the program comprises multiple tracks or multiple levels for the segments, and wherein the program is configured to determine the interactive content provided for the user according to (i) a track or level determined for the user and (ii) user activity data for the segment; obtaining, by the one or more computers, activity data for the user for a current segment of the program, the activity data comprising (i) interaction data indicating one or more interactions of the user with the application during the time period corresponding to the current segment, and (ii) sensor data indicating one or more measurements separate from user input to the application, the sensor data being obtained from one or more sensors during the time period corresponding to the current segment of the program

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PEI YONG WENG/Primary Examiner, Art Unit 2179